              Case 1:20-cv-06591 Document 1 Filed 08/18/20 Page 1 of 11




 Elise S. Frejka                                          Armando Llorens
 FREJKA PLLC                                              5 Stockbridge Avenue
 135 East 57th Street – 6th Floor                         Suffern, New York 10911
 New York, New York 10022                                 Telephone: (787) 725-1818
 Telephone: (212) 641-0800
 Facsimile: (212) 641-0820
 Email: efrejka@frejka.com

Attorneys for Plaintiff ISS Facility Services, Inc.

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 ISS FACILITY SERVICES, INC.,                                        Civil Action No.

                                    Plaintiff,                       COMPLAINT

                  -against-                                          JURY TRAIL DEMANDED

 FEDCAP REHABILITATION SERVICES, INC.,

                                    Defendant.

 ----------------------------------------------------------------X

        Plaintiff ISS Facility Services, Inc. (“ISS”), by its undersigned attorneys, as and for its

complaint against defendant Fedcap Rehabilitation Services Inc. (“Fedcap”), alleges as follows:

                                                  PARTIES

        1.       ISS is a Delaware corporation with its principal place of business located at 1017

Central Pkwy N., #100, San Antonio, Texas 78232. ISS is engaged in the business of providing

facilities services.

        2.       Fedcap is a New York not-for-profit corporation with its principal place of

business located at 633 Third Avenue, 6th Floor, New York, New York 10017.

                                              JURISDICTION

        3.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1332, as there is

complete diversity between the parties and the amount in controversy exceeds $75,000.00.
             Case 1:20-cv-06591 Document 1 Filed 08/18/20 Page 2 of 11




       4.      Venue is proper in the United States District Court for the Southern District of

New York pursuant to 28 U.S.C. § 1391 in that Fedcap does business in this District.

       5.      By agreement, the parties agreed to litigate disputes in the State of New York.

                       ALLEGATIONS RELEVANT TO ALL CLAIMS

A.     The Subcontracts

       The Hughes Subcontract

       6.      The United States Federal Aviation Administration Fedcap awarded Fedcap a

contract (the “Hughes Prime Contract”) to provide services at the William J. Hughes Aviation

Center in Atlantic City, New Jersey (the “Aviation Center”).

       7.      ISS and Fedcap entered into a Subcontractor Agreement on November 1, 2015

(the “Hughes Subcontract”) with respect to the Hughes Prime Contract wherein Fedcap

subcontracted a portion of the Hughes Prime Contract to ISS. A true and correct copy of the

Hughes Subcontract is attached hereto as Exhibit A.

       8.      Pursuant to the Hughes Subcontract, Fedcap engaged ISS as a subcontractor to

provide “Operation and Maintenance” and other agreed upon services. See Exhibit A, Hughes

Subcontract, page 1.

       9.      The initial term of the Hughes Subcontract was from November 1, 2015 to

October 31, 2020. See Exhibit A, Hughes Subcontract, Section 4.1.

       10.     For work performed under the Hughes Subcontract, ISS was to be compensated

by Fedcap in accordance with a fixed price budget as negotiated between Fedcap and ISS as well

as additional fees for certain variable price additional tasks. See Exhibit A, Hughes Subcontract,

Section 9.1 and 2.

       11.     The Hughes Subcontract required Fedcap to promptly (within 45 days) pay ISS




                                                2
                Case 1:20-cv-06591 Document 1 Filed 08/18/20 Page 3 of 11




for services rendered upon receipt of an invoice. See Exhibit A, Hughes Subcontract, Section 21.

          12.      The Hughes Subcontract provided that in the event of a dispute, claim or

controversy between the parties regarding the Subcontract, such dispute shall be governed by and

construed in accordance with the laws of the State of New York. See Exhibit A, Hughes

Subcontract, Section 11.5.

          The Cadman Subcontract

          13.      The United States General Services Administration awarded Fedcap a contract

(the “Cadman Prime Contract”) to provide services at the Duberstein Bankruptcy Courthouse

and U.S. Post Office in Brooklyn, New York (the “Cadman Facility”).

          14.      ISS and Fedcap entered into a Subcontractor Agreement on June 30, 2014 (the

“Cadman Subcontract”) regarding the Cadman Prime Contract wherein Fedcap subcontracted a

portion of the Cadman Prime Contract to ISS.

          15.      Pursuant to the Cadman Subcontract, Fedcap engaged ISS as a subcontractor to

provide “Operation and Maintenance” and other agreed upon services at the Cadman Facility.

See Exhibit B, Cadman Subcontract, page 1, “Whereas” clauses.

          16.      The initial term of the Cadman Subcontract was from July 1, 2014 to June 30,

2024. See Exhibit B, Cadman Subcontract, Section 4.1.

          17.      For work performed under the Cadman Subcontract ISS was to be compensated

by Fedcap in accordance with a fixed price budget as negotiated between Fedcap and ISS as well

as additional fees for certain variable price additional tasks. See Exhibit B, Cadman Subcontract,

Section 9.1 and 9.1 (sic).




1   The Hughes Subcontract provides for a penalty for late payments but does not preclude charging of interest for
    breach of contract as provided for by New York law.



                                                           3
                 Case 1:20-cv-06591 Document 1 Filed 08/18/20 Page 4 of 11




          18.      The Cadman Subcontract required Fedcap to promptly (within 45 days) pay ISS

for services rendered upon receipt of an invoice. See Exhibit B, Cadman Subcontract, Section

22.

          19.      The Cadman Subcontract provided that in the event of a dispute, claim or

controversy between the parties regarding the Subcontract, such dispute shall be governed by and

construed in accordance with the laws of the State of New York. See Exhibit B, Cadman

Subcontract, Section 11.5.

          20.      The Subcontract provided that all litigation between the parties shall be

commenced in the State of New York. See Exhibit B, Cadman Subcontract, Section 6.2.2.

B.        Course of Dealings between ISS and Fedcap

          21.      ISS performed its obligations under the Hughes Subcontract and the Cadman

Subcontract (collectively, the “Subcontracts”).

          22.      ISS submitted invoices to Fedcap in the manner prescribed by the Subcontracts.

See Exhibit A, Hughes Subcontract, Section 9; Exhibit B, Cadman Subcontract, Section 9.

C.        Fedcap Breached its Obligation of Payment under the Subcontracts and the
          Parties Initiated a Dispute Resolution Process

          23.      During the term of the Subcontracts, Fedcap became delinquent in its obligations

to make payment for services rendered by ISS.

          24.      Pursuant to the Subcontracts, ISS initiated a dispute resolution process regarding

Fedcap’s failure to pay as required under the Subcontracts. See Exhibit A, Hughes Subcontract,

Section 6.2.1; Exhibit B, Cadman Subcontract, Section 6.2.1.3


2   The Cadman Subcontract provides for a penalty for late payments but does not preclude charging of interest for
    breach of contract as provided for by New York law.
3   The parties have other contractual agreements where potential disputes are under discussion in accordance with
    the dispute resolution provisions set forth in section 6 of the Subcontracts. None of these matters have completed
    the dispute resolution process prescribed by agreement and thus are not ripe for litigation.



                                                            4
             Case 1:20-cv-06591 Document 1 Filed 08/18/20 Page 5 of 11




       25.     The dispute resolution process commenced in or about September 2019, at which

time Fedcap was delinquent on valid invoices in an amount exceeding $3,600,000.00.

       26.     On November 15, 2019, Fedcap, through its General Counsel, admitted that

twenty-two (22) invoices totaling just over $3,000,000.00 were valid and long overdue for

payment, while six (6) other invoices totaling $222,403.65 were under dispute by Fedcap. See

November 15, 2019 communication from Fedcap to ISS (the “November 15 Communication”),

attached hereto as Exhibit C.

       27.     In the November 15 Communication, Fedcap admitted to ISS:

                       John, good afternoon, attached is a schedule of the
                       invoices Fedcap agrees are valid ISS receivables.
                       Including in the list a subset that we do not believe
                       are valid. The total of valid receivables exceeds
                       $3MM.

                       Fedcap intends to pay these receivables on a
                       designated schedule, which will be forthcoming.

                       Best,

                       Ken

                       Kenneth Brezenoff
                       General Counsel
                       The Fedcap Group

See Exhibit C. Attached to the November 15 Communication was an Excel chart that is annexed

hereto as Exhibit D.

       28.     Subsequently, the disputed amount was resolved, and the parties reached a global

resolution (the “Resolution”) of the outstanding invoices due under the Subcontracts.

       29.     The Resolution required Fedcap to pay ISS: (A) $200,000 on or before December

31, 2019, and (2) $3,000,000.00 in six (6) equal monthly installments commencing in January

2020. See email communications between ISS and Fedcap collectively attached hereto as



                                                 5
             Case 1:20-cv-06591 Document 1 Filed 08/18/20 Page 6 of 11




Exhibit E.

       30.       On December 9, 2019, Fedcap, through its General Counsel, confirmed the

Resolution by admitting:

                        Hi John, thanks for your patience.

                        Fedcap is prepared to commit to a monthly payment
                        of $500,000 per month beginning in January to
                        retire the amount owed by July, 2020.

                        Ken

                        Kenneth Brezenoff
                        General Counsel
                        The Fedcap Group
See Exhibit F.

       31.       On December 20, 2019, ISS’s General Counsel accepted the Resolution. See

Exhibit G.

       32.       On December 30, 2019, Fedcap made a payment of $200,000.00 to ISS as

required by the Resolution.

D.     Fedcap Breaches the Resolution

       33.       Fedcap breached the Resolution almost immediately and failed to make the

January 2020 payment in the amount of $500,000.00.

       34.       On January 27, 2020, ISS spoke by telephone with Fedcap regarding Fedcap’s

failure to make the $500,000.00 monthly payment as required by the Resolution. The telephone

conversation was confirmed by e-mail on February 7, 2020. See e-mail from ISS to Fedcap

dated February 7, 2020 (the “February 7 E-Mail”), attached hereto as Exhibit H.

       35.       Fedcap further breached the Resolution by failing to make the February 2020

payment in the amount of $500,000.00.

       36.       In response to the February 7, 2020 E-Mail, Fedcap admitted:



                                                 6
                Case 1:20-cv-06591 Document 1 Filed 08/18/20 Page 7 of 11




                        John, good afternoon
                        Fedcap confirms the balance owed of $3MM and
                        intends to retire the amount by June 30, 2020.

                        Ken
                        Kenneth Brezenoff
                        General Counsel
                        The Fedcap Group

See Exhibit I, February 7, 2020 e-mail from Fedcap to ISS.

          37.    Thereafter, Fedcap entered into an amended resolution with ISS (the “Amended

Resolution”) whereby Fedcap promised to pay ISS $3,000,000.00 on or before June 30, 2020.

          38.    Fedcap breached the Amended Resolution and failed to “retire” the agreed

amounts owing by June 30, 2020.

          39.    Fedcap unilaterally made two payments to ISS totaling $500,000.00 in

furtherance of the Amended Resolution and reduced the principal balance from $3,000,000.00 to

$2,500,000.00.

          40.    ISS has made due demand for payment of the monies admittedly owed by Fedcap

to ISS.

          41.    Notwithstanding the foregoing, Fedcap has refused to pay the monies due and

owing by Fedcap to ISS.

                                   FIRST CAUSE OF ACTION
                                    (Breach of the Subcontracts)

          42.    ISS repeats and realleges each and every allegation set forth in the contained in

paragraphs 1 through 41 as if fully set forth herein.

          43.    Fedcap has breached the Subcontracts by failing to make payments to ISS as

required by the Subcontracts.

          44.    As a result of the foregoing, ISS has been damaged in an amount of not less than

$2,500,000.00, plus applicable contractual and statutory interest.


                                                  7
             Case 1:20-cv-06591 Document 1 Filed 08/18/20 Page 8 of 11




                                SECOND CAUSE OF ACTION
                                  (Breach of the Resolution)

       45.     ISS repeats and realleges each and every allegation set forth in the contained in

paragraphs 1 through 41 as if fully set forth herein.

       46.     Fedcap has breached the Resolution Agreement by failing to make payments to

ISS as required by the Resolution Agreement, namely by failing to make payment of

$500,000.00 per month commencing in January 2020 and continuing through June 2020.

       47.     As a result of the foregoing, ISS has been damaged in an amount of not less than

$2,500,000.00, plus applicable contractual and statutory interest.

                                 THIRD CAUSE OF ACTION
                               (Breach of the Amended Resolution)

       48.     ISS repeats and realleges each and every allegation set forth in the contained in

paragraphs 1 through 41 as if fully set forth herein.

       49.     Fedcap has breached the Amended Resolution by failing to pay the amount due

from Fedcap to ISS, namely the full amount of $3,000,000.00 by June 30, 2020, as agreed to by

Fedcap in the Amended Resolution.

       50.     As a result of the foregoing, ISS has been damaged in an amount of not less than

$2,500,000.00, plus applicable contractual and statutory interest.

                                FOURTH CAUSE OF ACTION
                                     (Account Stated)

       51.     ISS repeats and realleges each and every allegation set forth in the contained in

paragraphs 1 through 41 as if fully set forth herein.

       52.     Fedcap received, accepted, and acknowledged the accuracy of the invoices

received from ISS.

       53.     Fedcap acknowledged that these invoices totaled an undisputed and accurate



                                                  8
              Case 1:20-cv-06591 Document 1 Filed 08/18/20 Page 9 of 11




amount of $3,200,000.00.

        54.     Fedcap made partial payment on the amounts due.

        55.     As a result of the foregoing, ISS has been damaged in an amount of not less than

$2,500,000.00, plus applicable contractual and statutory interest.

                                  FIFTH CAUSE OF ACTION
                                      (Unjust Enrichment)

        56.     ISS repeats and realleges each and every allegation set forth in the contained in

paragraphs 1 through 41 as if fully set forth herein.

        57.     ISS performed valuable services under the Subcontracts for which Fedcap

received consideration and payment.

        58.     Fedcap has failed to pay ISS the amounts due for the services rendered by ISS.

        59.     As a result of the foregoing, Fedcap has been unjustly enriched at the expense of

ISS, damaging ISS in an amount of not less than $2,500,000.00, plus applicable contractual and

statutory interest.

                                  SIXTH CAUSE OF ACTION
                                      (Quantum Meruit)

        60.     ISS repeats and realleges each and every allegation set forth in the contained in

paragraphs 1 through 41 as if fully set forth herein.

        61.     ISS performed valuable services under the Subcontracts.

        62.     Fedcap has failed to pay ISS the value of the services rendered by ISS.

        63.     As a result of the foregoing, Fedcap has damaged ISS in an amount of not less

than $2,500,000.00, plus applicable contractual and statutory interest.

                                SEVENTH CAUSE OF ACTION
                                   (Accord and Satisfaction)

        64.     ISS repeats and realleges each and every allegation set forth in the contained in



                                                  9
             Case 1:20-cv-06591 Document 1 Filed 08/18/20 Page 10 of 11




paragraphs 1 through 41 as if fully set forth herein.

       65.     ISS and Fedcap reached an accord and satisfaction regarding their disputes

concerning the Subcontracts.

       66.     The accord and satisfaction required Fedcap to pay Plaintiff ISS the total sum of

$3,200,000.00 by June 30, 2020.

       67.     Fedcap only paid $700,000.00 of the total due, leaving a balance of

$2,500,000.00.

       68.     As a result of the foregoing, Fedcap has damaged ISS in an amount of not less

than $2,500,000.00, plus applicable contractual and statutory interest.

                                  JURY TRIAL DEMANDED

       69.     ISS, as provided by Rule 38 of the Federal Rules of Civil Procedure, requests a

trial by jury in the above-captioned matter.

                                      CLAIM FOR RELIEF

       WHEREFORE, for all the reasons set forth above, Plaintiff ISS Facility Services, Inc.

requests judgment against Defendant Fedcap Rehabilitation Services, Inc. as follows:

       A.      On the First Cause of Action, damages in an amount of not less than

$2,500,000.00, plus applicable contractual and statutory interest.

       B.      On the Second Cause of Action, damages in an amount of not less than

$2,500,000.00, plus applicable contractual and statutory interest.

       C.      On the Third Cause of Action, damages in an amount of not less than

$2,500,000.00, plus applicable contractual and statutory interest.

       D.      On the Fourth Cause of Action, damages in an amount of not less than

$2,500,000.00, plus applicable contractual and statutory interest.




                                                 10
            Case 1:20-cv-06591 Document 1 Filed 08/18/20 Page 11 of 11




       E.      On the Fifth Cause of Action, damages in an amount of not less than

$2,500,000.00, plus applicable contractual and statutory interest.

       F.      On the Sixth Cause of Action, damages in an amount of not less than

$2,500,000.00, plus applicable contractual and statutory interest.

       G.      On the Seventh Cause of Action damages in an amount of not less than

$2,500,000.00, plus applicable contractual and statutory interest.

       H.      Attorney fees and costs; and

       I.      Such other and further relief as this Court deems just and proper.

Dated: New York, New York
       August 18, 2020


                              Respectfully submitted,

                              FREJKA PLLC



                              Elise S. Frejka
                              420 Lexington Ave – Suite 310
                              New York, New York 10170
                              Phone: (212) 641-0800
                              Facsimile: (212) 641-0820
                              Email: efrejka@frejka.com

                              ARMANDO LLORENS
                              Armando Llorens
                              5 Stockbridge Avenue
                              Suffern, New York 10911
                              Phone: (787) 725-1818

                              Attorneys for Plaintiff ISS Facility Services, Inc.




                                                11
